Case 1:19-cv-25019-CMA Document 22 Entered on FLSD Docket 12/23/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-25019-CIV-ALTONAGA/Goodman

  INFINITY GLOBAL CONSULTING
  GROUP INC., et al.,

          Plaintiffs,
  v.

  TILRAY, INC.; et al.,

        Defendants.
  __________________________________/

                        ORDER STRIKING NOTICE OF UNAVAILABILITY

          THIS CAUSE came before the Court on Plaintiffs’ Notice of Unavailability and/or

  Absence from Jurisdiction [ECF No. 21]. Neither the Local Rules nor the Federal Rules of Civil

  Procedure authorize a Notice of Unavailability, and the Court is unwilling to undertake the

  responsibility of keeping track of the whereabouts of parties or their counsel in every case before

  it. If a party wishes to move a hearing, trial, or other deadline set by the Court, an appropriate

  motion must be filed. A blanket motion for continuance or extension of time and/or for protective

  order that does not refer to a specific deadline, hearing or a trial date is also inappropriate.

  Therefore, it is

          ORDERED that the Notice of Unavailability [ECF No. 21] is STRICKEN.

          DONE AND ORDERED in Miami, Florida, this 20th day of December, 2019.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
